Or(ler issued 1.)ecembei    13. 2012




                                              In The
                                   (!tLfltrt Lit ppiai%
                           .iitt Jiitrirt t•it iixt at 1at1a
                                       No. 05-12-01373-CV


                              IN RE JUSTIN LEE ASKEW, Relator


                 Original Proceeding from the 204th Judicial District Court
                                   I)allas County, Texas
                            Trial Court Cause No. F05-51334-Q


                                          ORDER
                           Before Justices Moseley, FitzGerald, and Myers

       Based on the Court’s opinion of this date, we I)ISMISS relators petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.

                                                                /   —   -




                                                      __;



                                                      FR’1 FIFZGERALD
                                                       JJE

                                                  /